DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the second non-final office action on the merits of Application No. 16/476,326 filed on 07/08/2019. Amendment filed on 04/13/2022 has been acknowledged. Claims 11-23, 25-29 as originally filed, and claim 30 as newly filled, are currently pending and have been considered below. Claims 1, 21 and 30 are independent claim. Claim 21 has been amended. Claims 1-10 and 24 have been cancelled. The reason for second non-final office action is improper prior art Finkenzeller (WO 2017202408 A1) used in claims 13-17, 19, 22-23, and 27-29 .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy of application no. DE10 2017 104 743.3, filed on 03/07/2017 has been received.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this para made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under para 151, or in an application for patent published or deemed published under para 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-13 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trinkenschuh et al. (WO 2016165712 A1) (hereinafter “Trinkenschuh”). (Machine translation of English version replied upon, attached with CTNF, 01/13/2022)
Regarding claim 11, Trinkenschuh teaches a clutch device (16, fig. 1, 5) comprising: a main clutch (30, fig. 5) comprising: 
a friction pack (30); 
a movable pressure device (center friction plate at end of lead line for reference number 30, see para 34, line 469-470) for producing a pressing force on the friction pack; and 
a ramp system (32, see para 32) for moving the movable pressure device (36); 
a pilot clutch (4, 58, 38, see para 32, 34) for transmitting torque to the ramp system (32), comprising:
a counter-plate (58, see para 34); and 
an actuating device (38, see para 35) for moving the counter-plate; and 
an inner cage (inner clutch hub portion of 56 and/or entirety of 56, see para 34); and
 an outer cage (outer clutch hub portion and/or 52, see para 33), wherein:
 the pilot clutch (40) can be opened and closed by moving the counter-plate (58); 
the movable pressure device (center friction plate at end of lead line for reference number 30) can be moved by a force exerted on the movable pressure device by the counter-plate (e.g. 56, 58 via a driver ring 50, see para 34 and 35); 
the friction pack (other plates of 30) is mechanically connected to the inner cage (inner clutch hub of 56) and the outer cage (outer clutch hub and/or 52); 
the ramp system (32, see para 32) comprises: 
a first ramp element (34) arranged on the inner cage (56); 
a freewheel (28, see para 33) that: 
connects the first ramp element (34) (via 50 and 58 when the pilot clutch 40 is closed) to the inner cage (56)(see para 32);
 	blocks rotary movement of the first ramp element (34) relative to the inner cage (56) in a first rotational direction; and 
allows rotary movement of the first ramp element (34) relative to the inner cage (56) in a second rotational direction, opposite the first rotational direction (see para 18 and para 36); and  3Attorney Docket No. E162290 WO-US U.S. Patent Application No. Not yet known 
	a second ramp element (36) rotatable relative to the first ramp element; and 
the first ramp element (34), the second ramp element (36), and the pilot clutch (40) are mechanically connected to the inner cage (56) and the outer cage (52)  when the pilot clutch is closed (see para 15, and para 32).
Regarding claim 12, Trinkenschuh teaches the clutch device (16, fig. 1, 5) of claim 11, wherein the force can be exerted directly on the movable pressure device (center friction plate at end of lead line for reference number 30).
Regarding claim 13, Trinkenschuh teaches the clutch device (16, fig. 1, 5) of claim 11, wherein the pilot clutch (40) comprises leaf springs (60).
Regarding claim 18, Trinkenschuh teaches the clutch device (16, fig. 1, 5) of claim 11, wherein the freewheel (28) is arranged radially between the inner cage (56) and the first ramp element (34).
Regarding claim 19, Trinkenschuh teaches the clutch device (16, fig. 1, 5) of claim 11, wherein the inner cage (56, 56 is fixed to 12 by a rivet) is supported on a support bearing (44) parallel to an axis of rotation of the clutch device.
Regarding claim 20, Trinkenschuh teaches a hybrid module (fig. 1, 5) comprising: 
an internal combustion engine ( has no reference character, see para 31) comprising an output shaft (12); 
a drive train (e.g. 10) comprising an electric machine (22) mechanically coupled thereto; and  4Attorney Docket No. E162290 WO-USU.S. Patent Application No. Not yet knownthe clutch device of claim 11 (see the rejection of claim 11), wherein the output shaft (18) is releasably connectable to the drive train by means of the clutch device (30) for torque transmission.
Allowable Subject Matter
Claims 14-17 are objected to as been dependent upon a rejection base claim 11, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 21-23 and 25-30 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, the prior art does not disclose or render obvious an axial bearing between the ramp system and the movable pressure device, in combination with the other elements required by the claim.
For example, prior art of record Trinkenschuh et al. (WO 2016165712 A1) discloses an axial bearing (70) between the ramp system (32) and the flange (68).
Yamasaki et al. (US 20070144861 A1) discloses an axial bearing 44 between the ramp system (e.g. 43) and the pressure plate 45. (fig.1)
Further, it would not have been obvious to have both modified Trinkenschuh to include a bearing between the ramp system and the movable pressure device, as this feature is best understood.
Regarding claim 15, the prior art does not disclose or render obvious a plurality of pressure pins, which act on the counter-plate, in combination with the other elements required by the claim.
For example, prior art of record Trinkenschuh et al. (WO 2016165712 A1) discloses all the element of the invention as mentioned in claim 15 but fails to disclose wherein the actuating device comprises a plurality of pressure pins, which act on the counter-plate.
Claims 16-17 are allowable because they depend on claim 15.
Regarding claim 21, the prior art does not disclose or render obvious a counter-plate arranged to: apply a first force to the movable pressure device in a first axial direction to engage the main clutch; or apply a second force to the friction disk in a second axial direction, opposite the first axial direction, to close the pilot clutch, in combination with the other elements required by the claim.
For example, prior art of record, Trinkenschuh et al. (WO 2016165712 A1)  teaches a clutch device (16, fig. 5) comprising: 
a main clutch (30) comprising: 
an outer cage (52); 
an inner cage (56); 
a friction pack (30) comprising a plurality of friction plates (30, see para 36) each drivingly connected to one of the outer cage (52) or the inner cage (56); and 
a movable pressure device (e.g. 38, 36) for pressing the plurality of friction plates together to close the main clutch (30); 
a pilot clutch (40) comprising: 
a friction disk (58, see para 34) rotationally fixed to the outer cage (52) (via 60, 50, 34, 70, 68, and 26) ; and 
a counter-plate (e.g. 56, see para 34) arranged to: apply a first force to the movable pressure device (e.g. 38, 36) in a first axial direction to engage the main clutch (30); or apply a second force to the friction disk in a second axial direction to close the pilot clutch (40). However, Trinkenschuh fails to disclose a counter-plate arranged to: apply a first force to the movable pressure device in a first axial direction to engage the main clutch; or apply a second force to the friction disk in a second axial direction, opposite the first axial direction, to close the pilot clutch. 
Claims 22,23, and 25-29 are allowable because they depend on claim 21.
Regarding claim 30, the prior art does not disclose or render obvious the pilot clutch can be closed by moving the counter-plate in a first axial direction; the movable pressure device  can be moved by a force exerted on the movable pressure device by the counter-plate in a second axial direction, opposite the first axial direction, in combination with the other elements required by the claim.
For example, prior art of record, Trinkenschuh et al. (WO 2016165712 A1) teaches a clutch device (16, fig. 1, 5) comprising: 
a main clutch (30, fig. 5) comprising: 
a friction pack (30); 
a movable pressure device (e.g. 38, 36) for producing a pressing force on the friction pack; and 
a ramp system (32, see para 32) for moving the movable pressure device (38); 
a pilot clutch (40, see para 32, 34) for transmitting torque to the ramp system (32), comprising:
 	a counter-plate (e.g. 56, 58, see para 34); and 
an actuating device (38) for moving the counter-plate; and 
an inner cage (56, see para 34); and
 an outer cage (52, see para 33), wherein:
 the pilot clutch (40) can be closed by moving the counter-plate in a one axial direction (e.g. to the left of 58 when 40 is engaged or to the right of 58 when 40 is disengaged, see para 34); 
the movable pressure device (e.g. 38, 36) can be moved by a force exerted on the movable pressure device by the counter-plate in the same one axial direction (e.g. to the left of 36); (e.g. 56, 58 via a driver ring 50, see para 34 and 35); 
the friction pack (30) is mechanically connected to the inner cage (56) and the outer cage (52); 
the ramp system (32) comprises: 
a first ramp element (34) arranged on the inner cage (56); 
a freewheel (28, see para 33) that: 
connects the first ramp element (34) (via 50 and 58 when the pilot clutch 40 is closed) to the inner cage (52)(see para 34);
 	blocks rotary movement of the first ramp element (34) relative to the inner cage (56) in a first rotational direction; and 
allows rotary movement of the first ramp element (34) relative to the inner cage (56) in a second rotational direction, opposite the first rotational direction (see para 18 and para 36); and  3Attorney Docket No. E162290 WO-US U.S. Patent Application No. Not yet known 
	a second ramp element (36) rotatable relative to the first ramp element; and 
the first ramp element (34), the second ramp element (36), and the pilot clutch (40) are mechanically connected to the inner cage (56) and the outer cage (52)  when the pilot clutch is closed (see para 15 and para 32).

Remarks and Response
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive per the reasons set forth below. The amendments and argument have alleviated the previous claim and drawing objections. Accordingly, these those objection have been withdrawn.
Response to Arguments
Regarding claim 11, applicant argues “In Trinkenschuh, the counter-plate (friction element 58) does not exert a force on the movable pressure device (output ramp 36) as recited in claim 11, but instead applies a torque to input ramp 34 which, using ramp system 32, moves the Examiner's movable pressure device (output ramp 36). Thus, the force is exerted by ramp system 32, not the counter plate as recited in claim 11.”. This is not persuasive because torque is a force and the force is exerted via the ramp system wherein ramp system is rotatably connected to the pilot clutch 40 when 40 is closed. The claim does not recite that the force is continuously/directly exerted by the counter-plate (see para 32, line 427-434). As such the examiner respectfully disagrees.
Applicant argues “The freewheel has nothing to do with connecting the first ramp element (input ramp 34) to the inner cage (input element 56). As stated in para 32: 
9 Attorney Docket No. E162290 WO-US The clutch system 16 has a freewheel 28 via which the torque generated by the motor vehicle engine can be transmitted from the torque output element 12 to the torque output element 18 in the pulling mode shown in FIG. 1. 
Thus, the sole function of the freewheel is to connect the input to the output in certain operating conditions. As the Examiner states, it is the pilot clutch 40 (not the freewheel) that connects the Examiner's first ramp element (input ramp) 34 to the Examiner's inner cage (input element) 56. 
If Applicant had intended the claim to say that the pilot clutch connects the first ramp element to the inner cage, it would be stated as such. To put it another way, closing the pilot clutch in Trinkenschuh would connect input ramp 34 to input element 56 even if freewheel 28 was removed from the device. So how can the Examiner state that the freewheel connects the first ramp element to the inner cage as recited in claim 11?  “. This is not persuasive since the claim language does not state directly connect, rather it states “connect” which means it could connect via any intervening element in between.  The input element/inner clutch hub 56 is riveted to the inner ring 46 of the freewheel 28. (see para 34, line 457-458) and the outer clutch hub (via 26 and 68) is connected to the outer ring 48 of the freewheel. As such the examiner respectfully disagrees.
Applicant argues “the Examiner goes on to state that Trinkenschuh teaches that the freewheel: blocks rotary movement of the first ramp element (34) relative to the inner cage (56) in a first rotational direction; and allows rotary movement of the first ramp element (34) relative to the inner cage (56) in a second rotational direction, opposite the first rotational direction (see para 18, para 2 and para 36); 
As discussed above, when the pilot clutch of Trinkenschuh is engaged, the Examiner's first ramp element (input ramp) 34 rotates with the inner cage (input element) 56. Thus, again it is the pilot clutch, not the freewheel, that determines rotary movement of the inner ramp relative to the input element. Furthermore, when the pilot clutch is disengaged, the pilot clutch and input ramp are free to rotate (to a limited extent against the ramp system) relative to the inner cage. In other words, the only thing limiting travel of the pilot clutch and/or input ramp of Trinkenschuh is the movement of the output ramp 36 relative to the input ramp 34 since the pilot clutch is disengaged and axial bearing 70 rotationally separates the input ramp from connection flange 68. This movement is unaffected by the operating condition of freewheel 28. Thus, the freewheel does not block rotary movement of the first ramp element relative to the inner cage in a first rotational direction nor does it [allow] rotary movement of the first ramp element relative to the inner cage in a second rotational direction, opposite the first rotational direction as recited in claim 11.” This is not persuasive since when the pilot clutch 40 is disengaged, the freewheel operates in this manner.  The blocking and allowing function is not required to occur during all operating modes of the assembly according to the claim. As such the examiner respectfully disagrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA PERVIN/Examiner, Art Unit 3655


/STACEY A FLUHART/Primary Examiner, Art Unit 3659